NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

RADIO SYSTEMS CORPORATION AND INNOTEK,
INC.,
Plaintiffs-Appellees,

V.

TOM LALOR AND BUMPER BOY, INC.,
Defendants-Appellants.

2012-1233

Appeal from the United States District Court for the
Western District of Washington in case no. 10-CV-0828,
Judge Robert S. Lasnik.

ON MOTION

ORDER

Radio Systems Corporation and Innotek, Inc. ("Radio
Systems") move for leave to respond to Tom Lalor and
Bumper Boy, Inc.’s ("Lalor") motion to strike a portion of
Radio Systems’s response brief. The motion to strike is
presented in Lalor’s reply brief.

RADIO SYSTEMS CORP V. LALOR 2

Upon consideration thereof,
IT IS ORDERED THAT:

(1) The motion for leave is deferred for consideration
by the merits panel assigned to hear the case.

(2) Copies of this order and the motion and any re-
sponse will be transmitted to the merits panel.

FoR THE CoURT

SEP 1 4 2913 /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Philip P. Mann, Esq.
R. Bradford Brittian, Esq.

s2 5 ~' FRE l l s
 AL C!RCU|"|'F°H

SEP 1 4 2012
JAN HOBBALV
CLEHK